                Case 3:20-cv-05661-BHS Document 4 Filed 07/14/20 Page 1 of 2




 1   HAYLEE P. MILLS
     Assistant Attorney General
 2   1125 Washington Street SE
     PO Box 40110
 3   Olympia, WA 98504-0110
     (360) 354-4856
 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9   TODD BRINKMEYER                                        NO. 3:20-cv-05661-BHS

10                                 Petitioner,              NOTICE OF APPEARANCE

11   vs.

12   WASHINGTON STATE LIQUOR AND
     CANNABIS BOARD,
13
                                   Respondent.
14
     TO: DANIEL J. OATES and ANDY MURPHY, Attorneys for Petitioner;
15   AND TO: Clerk of the Court.

16           YOU, AND EACH OF YOU, WILL PLEASE TAKE NOTICE that the
17   Washington State Liquor and Cannabis Board hereby enters its appearance in the above-entitled
18   action by and through its attorneys, ROBERT W. FERGUSON, Attorney General, and
19   HAYLEE P. MILLS, Assistant Attorney General, and requests that all further papers and
20   pleadings, except original process, shall be served upon the undersigned attorneys at the address
21   stated in the footer.
22           DATED this 14 day of July 2020.
23                                                 ROBERT W. FERGUSON
                                                   Attorney General
24
                                                   /s/ Haylee P. Mills
25
                                                   HAYLEE P. MILLS, WSBA #48074
26                                                 Assistant Attorney General
                                                   Attorneys for Respondent
       NOTICE OF APPEARANCE                             1                ATTORNEY GENERAL OF WASHINGTON
                                                                               1125 Washington Street SE
                                                                                    PO Box 40100
                                                                               Olympia, WA 98504-0100
                                                                                    (360) 664-9006
               Case 3:20-cv-05661-BHS Document 4 Filed 07/14/20 Page 2 of 2




 1                                    DECLARATION OF SERVICE

 2          I declare that I sent for delivery a true and correct copy of this document on all parties or

 3   their counsel of record on the date below as follows:

 4          DANIEL J. OATES                                       U.S. Mail via state Consolidated
            ANDY MURPHY                                          Mail Service via General Services
 5          MILLER NASH GRAHAM & DUNN LLP                        (with proper postage affixed)
            PIER 70 ~ 2801 ALASKAN WAY STE 300
 6          SEATTLE, WA 98121                                    Courtesy copy via facsimile:
                                                                   Courtesy copy via electronic
 7                                                                mail:
                                                                  daniel.oates@millernash.com
 8                                                                andy.murphy@millernash.com
                                                                  jennifer.schnarr@millernash.com
 9                                                                brie.geffre@millernash.com
                                                                  cara.lowrance@millernash.com
10
                                                                 ABC/Legal Messenger
11

12          I declare under penalty of perjury under the laws of the state of Washington that the
13   foregoing is true and correct.
14          DATED this 14 day of July 2020 at Olympia, Washington.
15

16                                                HEATHER WULF
                                                  Legal Assistant
17

18
19

20

21

22

23

24

25

26


       NOTICE OF APPEARANCE                             2                ATTORNEY GENERAL OF WASHINGTON
                                                                               1125 Washington Street SE
                                                                                    PO Box 40100
                                                                               Olympia, WA 98504-0100
                                                                                    (360) 664-9006
